Citation Nr: 0127085	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  98-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 until January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's PTSD is currently productive of subjective 
complaints of a sleep disorder, nightmares, depression, and a 
history of self-mutilation; objective findings included a 
diagnosis of serious and chronic PTSD and a recent Global 
Assessment of Functioning (GAF) score of 50.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§  4.125, 4.126, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the veteran first made a 
claim of service connection for PTSD in February 1995, which 
was initially denied in a June 1996 rating decision.  Then, 
by rating decision in August 1997 the RO granted service 
connection for the veteran's PTSD, as 10 percent disabling, 
effective February 1995.  The veteran contended that this 
evaluation did not adequately reflect the severity of his 
disability and he filed a timely appeal.  This culminated in 
a March 1998 rating decision in which the veteran's 
disability evaluation was increased to 50 percent disabling, 
effective February 1995.  Maintaining that his PTSD was more 
severe than even the increased rating indicated, the veteran 
disagreed with this decision and initiated the present 
appeal. Since the veteran is appealing the initial assignment 
of a disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in a 
January 2001 letter to the veteran.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist.  Moreover, the Board has reviewed the file, 
and finds that the requirements under the VCAA have been met.  
In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions and the 
April 2000 Supplemental Statement of the Case.  The RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the veteran was afforded a VA examination in January 2000 in 
connection with his claim.  Additionally, the file contains 
numerous VA treatment reports of inpatient and outpatient 
care.  Finally, a transcript of a personal hearing conducted 
in November 1998 is present in the claims file.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (2001).

As noted earlier, by rating decision in March 1998, the RO 
assigned a 50 percent disability evaluation for PTSD pursuant 
to the schedular criteria set forth under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A mental disorder is evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  

Under Diagnostic Code 9411, a 50 percent evaluation applies 
where there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  Finally, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  The Board finds that the 
initial evaluation of 50 percent has insufficiently reflected 
the veteran's level of impairment and that the evidence 
warrants a 100 percent evaluation for the entire period of 
the appeal.

The pertinent medical evidence of record includes a January 
2000 VA examination, VA inpatient and outpatient treatment 
reports dating from the June 1995 until February 2000, and a 
transcript of his personal hearing in November 1998.  The 
January 2000 VA examination revealed subjective complaints of 
sleeping disorders, night sweats, and nightmares occurring 
twice nightly.  The veteran further reported paranoid 
behavior, such as excessively checking to ensure that his 
apartment is secure.  He stated that he has daily memories 
relating to Vietnam.  The veteran also described a history of 
ritualistic bloodletting, in which he would intentionally cut 
himself with a utility knife to relieve mental tension.  The 
veteran explained that he was more likely to cut himself on 
anniversary dates of bad events that occurred during his 
service.  The veteran also reported ritualistic hand washing.  
The veteran described himself as a loner and relayed a 
history of unemployment dating back to the early 1990s.  The 
veteran reported depression, involving multiple fits of 
crying each week.  When asked to rate his depression on a 
scale of 1 to 10, with "1" being the most severe, the 
veteran stated that his depression rated a "3."        

Upon objective examination, the veteran was found to have a 
rational and logical thought process.  Auditory and visual 
hallucinations were denied, although the veteran described 
waking at night and seeing a forest across the street that 
was "like Vietnam."  He further stated that he could almost 
see people moving.  The veteran's abstract thinking was found 
to be satisfactory, and there were no noted difficulties with 
memory.   He was also noted to have hypervigilant traits.  
The veteran was diagnosed with post-traumatic stress 
disorder, chronic, and was assigned a GAF score of 50, 
indicating serious symptoms or serious occupational or social 
impairment.  See The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).   

The medical evidence shows that the veteran has a long 
history of inpatient care dating back to his original claim 
for PTSD made in February 1995.  The evidence of record shows 
that, in June 1995, the veteran was admitted for inpatient 
treatment.  The veteran explained that he had engaged in 
physical violence against adolescent gang members who were 
friends of his daughter.  Following this altercation, the 
veteran purposely injured himself by scraping his left wrist 
against a brick wall.  The veteran's mood upon admission was 
angry, irritable and depressed.  The veteran was determined 
to be an acute risk to himself and possibly to others, and 
was admitted for stabilization.  An outpatient report from 
October 1997 detailed the veteran's difficulties in 
maintaining an effective family relationship.  As stated in 
the report, the veteran had become engaged in disputes with 
his teenage son that erupted into physical violence.

More recently, the VA treatment records reveal seven 
admissions for inpatient treatment since the time of the 
March 1998 rating decision awarding the veteran a 50 percent 
disability evaluation for his PTSD.  These admissions 
occurred in October 1998, February 1999, May-June 1999, July 
1999, August 1999, October 1999 and February 2000.  The 
length of these admissions typically ranged from 4 to 7 days.  
All seven of these admissions were prompted by the veteran's 
urges toward self-harm.  In some cases, such as February and 
October 1999 admissions, the veteran presented with fresh 
wounds from self-inflicted cuts made with a utility knife.  
In other instances, the veteran admitted himself prior to 
performing such mutilation, and remained on the ward until 
his cutting impulses were curbed.   The VA physicians 
consistently noted the veteran's tendencies toward self-harm 
in the treatment reports.  Moreover, these reports contained 
multiple references to suicidal ideation.  During the 
veteran's stay between May 28 and June 3, 1999, he was noted 
to have had fleeting thoughts of suicide, which were resolved 
by the time of discharge.  Additionally, during his October 
1999 admission, the veteran reported having fluctuating 
thoughts of suicide.  In August 1999, the veteran was 
admitted to inpatient care with a chief complaint of suicidal 
feelings.  Finally, during admission in February 2000, the 
veteran confided that three years earlier he had put a gun to 
his head.  

The inpatient treatment reports also shed light upon the 
veteran's other PTSD symptoms.  For example, upon admission 
in May 1999, the veteran complained of nightmares, flashbacks 
and hypervigilance.  These complaints were repeated in 
October 1999.  At this time the veteran also complained of 
poor sleep and depression.  Regarding objective findings, a 
treatment note in July 1999 described the veteran's judgment 
as "poor."  Throughout the course of these treatment 
records, the veteran's PTSD was frequently described as 
"severe."  	    

A perusal of the medical evidence reveals further evidence of 
the veteran's tendencies to harm himself.  In a treatment 
report from November 1998, the veteran confided that he had 
urges to harm himself about every other day.  Other reports, 
dated January, April and May of 1999, indicated the veteran's 
fear of cutting himself, and his desire to do so despite this 
fear.  

The VA treatment records also reflect the veteran's history 
of poor interpersonal relationships.  Regarding the veteran's 
family situation, an October 1998 inpatient report noted that 
the veteran was divorced and had little contact with his 
children at that time.  A February 1999 inpatient treatment 
report reveals that the veteran's son had to move out of 
state to live with his mother due to altercations with the 
veteran.  Additionally, that same treatment report noted the 
veteran's occupational impairments, commenting that the 
veteran's last job was terminated due to an altercation with 
his supervisor.  Regarding his ability to interact socially, 
the veteran stated in an August 1999 report that he had no 
friends and was afraid to get close to anyone.  

The transcript of the veteran's personal hearing, conducted 
in November 1998 is also instructive as to the nature and 
extent of the veteran's PTSD symptomatology.  At the hearing 
the veteran described symptoms including nightmares, 
flashbacks, irritability, and a confrontational personality.  
The veteran stated that he had no friends or acquaintances.  
He further stated that his hostility was the reason for his 
termination from his previous two jobs.  In one instance, the 
veteran became argumentative with a superior, and in another 
instance he threw a bottle at his manager.  This latter event 
occurred in a grocery, approximately 8 months prior to the 
hearing.  The veteran was employed for less than one day at 
the grocery.  The earlier termination came in 1993, and the 
veteran has not successfully held a job since then.  Also 
present at the hearing was the veteran's daughter, who 
described the veteran's confrontational and paranoid 
tendencies.  She explained that one night she had a friend 
over.  When the friend had left, the veteran was convinced 
that he was going to return with a gun.  To protect himself 
from this imagined threat, the veteran waited up in bed with 
a knife in his hand.  
 
In summation, the medical evidence reveals the veteran to be 
plagued by recurring nightmares, sleep disorders, flashbacks 
and hypervigilance.  Moreover, the veteran has a long history 
of self-harm, and has admitted himself for VA inpatient care 
on 7 separate occasions in fear that he would cut deep wounds 
into his body if left unsupervised.  On four occasions the 
veteran has voiced suicidal ideations.  Additionally, the 
veteran has demonstrated pronounced social and occupational 
impairment.  The claims file further reveals a troubled 
family life, a complete lack of friends, and an inability to 
work with others, culminating in two terminations of 
employment due to verbal and physical altercations with 
superiors.  Taking all of these factors into consideration, 
the Board finds the veteran's disability picture to reflect a 
level of impairment beyond his present rating of 50 percent 
under Diagnostic Code 9411.  For the reasons discussed below, 
the Board is persuaded that the veteran's disability picture 
more nearly approximates a 100 percent rating for the entire 
period of the veteran's claim.

In finding that a 100 percent rating under Diagnostic Code 
9411 most nearly approximates the severity of the veteran's 
PTSD for the entire period of the veteran's claim, the Board 
is highly persuaded by the GAF score of 50 assigned by the VA 
examiner in January 2000.  This score was determined after 
thorough observation and interaction with the veteran, by an 
examiner that had access to the veteran's entire medical 
history.  For this reason, the Board finds this GAF 
assignment to be highly probative.  As previously noted, a 
GAF score of 50 reflects an individual with serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious occupational or social 
impairment (e.g., no friends, unable to keep a job).  See The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The VA 
examiner's assignment of a GAF score of 50 is consistent with 
evidence of record reflecting the veteran's history of 
obsessional ritual bloodletting by cutting himself with a 
utility knife, as well as evidence indicating suicidal 
ideation, and an inability to hold a job or to maintain 
friendships or stable family relationships.   

The evidence of record shows that many of the criteria for a 
100 percent rating under Diagnostic Code 9411 have been 
satisfied.  The veteran has exhibited grossly inappropriate 
behavior, such as throwing a bottle at a supervisor during 
his first and only day working at a grocery, and such as 
wielding a knife and waiting for the return of a daughter's 
friend.  Moreover, the veteran's ritualistic bloodletting 
puts him in persistent danger of hurting himself and has 
caused an intermittent inability to perform activities of 
daily life without supervision.  Finally, though the veteran 
denied visual hallucinations, there is evidence of record to 
show that he imagined he could see the treeline of Vietnam 
from his bedroom window.  While the Board acknowledges that 
not all of the criteria for a 100 percent evaluation have 
been shown by the medical evidence (gross impairment of 
thought processes or communication, disorientation to time or 
place, and memory loss), as stated in 38 C.F.R. § 4.21, it is 
not expected that every single symptom be exhibited.  Thus, 
based on the symptomatology described above, the Board finds 
that the evidence shows the veteran's PTSD to most nearly 
approximate a 100 percent evaluation under Diagnostic Code 
9411 for the entirety of the veteran's claim.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, warrants an increase to a 100 percent evaluation 
for the entirety of the veteran's claim.  The Board notes 
that in reaching this conclusion, the preponderance of the 
evidence is in support of the claim.  

ORDER

A 100 percent rating for PTSD is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

